Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
1.   The Applicant’s response to the office action filed on January 27, 2022 is acknowledged.
                                                Status of the Application
2. Claims 1, 4-8 and 10 are pending under examination. Claims 2-3 and 9 were canceled. The Applicant’s arguments and amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to the Arguments:
3. The objection to the informalities has been withdrawn in view of the amendment.
4. The objection to specification (objection to trademarks) has been withdrawn in view of the amendment.
5. The rejection under 35 USC 112, second paragraph has been withdrawn in view of the amendment.
6. The rejection of claims 1, 5-10 under 35 USC 102(1)(1) as being anticipated by Niu et al. has been withdrawn in view of the amendment.
7. With reference to the rejection of claims 1-10 under 35 USC 103 as being obvious over Niu et al. in view of Ambros et al., the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. The amendment incorporating the limitations of the canceled claims 2-3, did not change the scope of the claims. With reference to the Applicant’s arguments drawn to no teaching of the composition of the lysis reagent by the combination of Niu et al. and Ambros et al. and the arguments drawn to detergent concentrations, the arguments were found unpersuasive because the claims as presented do not recite said detergent. With reference to the arguments drawn to lysis reagent expressed in percentage, the arguments were found unpersuasive. The instant claim 1 does not require said lysis reagent expressed in percentage because the claim 1 as presented recite 2x lysis reagent not 2% lysis reagent. With reference to the arguments drawn to the examples of instant specification supporting lysis reagent comprising a detergent tested, the arguments have been fully considered and found unpersuasive because as discussed above the claims as presented do not require a detergent and the arguments based on the detergent are not relevant to the instant claims. As discussed in the rejection, Ambros et al. teach the lysis reagent components as claimed and as discussed in the rejection it would be obvious to include said components in the lysis reagent. As cited in the rejection (as noted in In re Aller), it is not inventive to discover optimal or workable concentration ranges of the components of the lysis reagent by routine experimentation because as discussed in the rejection selection of concentrations of components of a lysis reagent are not unexpected properties compared to the closest prior art (Niu et al. and Ambros et al.). For all the above the rejection has been maintained and restated to address the amendment. 
Claim Rejections - 35 USC § 103-maintained
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
         Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (Scientific Reports, Vol. 5, 15100, p. 1-10, 2015) in view of Ambros et al. (US 2016/0032277).
    Niu et al. teach an RT-qPCR-based method of claim 1, for directly and quantitatively detecting a circulating miRNA, comprising the following steps: S1) lysis and centrifugation: fully lysing a protein complex in a sample with a lysis reagent to release the miRNA from the sample; centrifuging briefly to obtain a supernatant as extracted crude RNA (see entire document, paragraphs 1-3 under ‘Methods’ section on page 8, paragraphs under the subheading ‘optimization of RNA isolation’ on page 3-5);
S2) tailing and reverse transcription: adding a Poly(A) tail to the extracted crude RNA obtained in step s1 and performing S-Poly (T) specific reverse transcription (see entire document, for eg. paragraph (see paragraphs under the subheading ‘polyadenylation and reverse transcription’ on page 8-9);
S3) RT-qPCR quantitative detection: performing RT-qPCR quantitative detection by using the reverse transcription product cDNA obtained in step S2 as a template and the PCR buffer comprises MgCl2 (see entire document, for eg. paragraph under subheading ‘real-time PCR’ on page 9). 
  With reference to claim 5, Niu et al. teach that the reaction conditions for the lysis reagent in step S1 is 50 °C for 20 minutes and then 95 °C for 5 minutes (see entire document, paragraphs 1-3 under ‘Methods’ section on page 8, paragraphs under the subheading ‘optimization of RNA isolation’ on page 3-5).
 With reference to claim 6, Niu et al. teach that the centrifugation in step S1 is carried out at 10,000 to 14,000 g, 4 °C for 5 to 15 minutes (see entire document, paragraphs 1-3 under ‘Methods’ section on page 8, paragraphs under the subheading ‘optimization of RNA isolation’ on page 3-5).
    With reference to claim 7, Niu et al. teach that in step S2, the extracted crude RNA as a template added to a reaction system for the tailing and reverse transcription at the volume percentage of 5 to 75% (see entire document, paragraphs under the subheading ‘polyadenylation and reverse transcription’ on page 8-9).
   With reference to claim 8, Niu et al. teach that in step S2, a reaction system for tailing and reverse transcription in step S2 comprises: 0.5-7.5 uL of a supernatant template, 1±0.2 uL of 0.5 umol/L RT primer, 1± 0.2U of PolyA Polymerase, 100±20U of MMLV, and 2.375-0.625 uL of reaction buffer, and RNase-free Water is added to 10 uL; the tailing and reverse transcription is carried out under conditions as follows: incubating the reaction system at 37~42 °C for 50~70 min, at 74~76 °C for 3-7 minutes to inactivate enzymes, then quickly placing the reaction system on ice and allowing the same to
stand for 2 min to stop the inactivation (see entire document, paragraphs under the subheading ‘polyadenylation and reverse transcription’ on page 8-9).
    With reference to claim 10, Niu et al. teach the sample is plasma, serum, urine, tears, milk, saliva, sputum, or stool extraction supernatant (see entire document, paragraph 1-2 under ‘methods’ section on page 8). 
  However, Niu et al. did not specifically teach that lysis reagent comprising proteinase K, and lysis buffer comprising 100 mM Tris-HCl, 300 mM NaCl, pH 8.0 and the proteinase K is 15U/ml in final concentration.
    With reference to clams 1 and 4, Ambros et al. teach a method for extracting circulating RNA in a sample and RT-PCR detection of said RNA, wherein the method comprises treating RNA sample from plasma or serum with lysis buffer in Tris-HCl buffer pH 8.0 and proteinase K (see entire document, para 0004-0017, 0034-0040). The lysis buffer or denaturing buffer further comprises NaCl (see entire document, at least para 0045-0049).
    It would have been prima facie obvious to an ordinary person skilled in the art before the effective filing date of the invention to modify the method taught by Niu et al. with the lysis reagent comprising proteinase K and buffer components as taught by Ambros et al. to improve the sensitivity of the method. The person skilled in the art would have motivated to combine the method taught by Niu et al. with the method taught by Ambros et al. and have a reasonable expectation of success that the combination would improve the sensitivity of the method for extracting circulating RNA from a sample because Ambros et al. explicitly taught use of proteinase K to complete release of miRNA and lysis buffer components for improving the method of extracting circulating RNA in a sample by several fold increase (see entire document, para 0004) and such a modification is considered obvious over the cited prior art. Further as noted in In re Aller, 105 USPQ 233 at 235, More particularly, where the general conditions of a claim are disclosed in the prior art (Niu et al. and Ambros et al.), it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of concentrations of lysis buffer components performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
                                                       Conclusion
             No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637